Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  130610                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  MONYA MALOY, Personal                                                                                Robert P. Young, Jr.
  Representative of the Estate of                                                                      Stephen J. Markman,
                                                                                                                      Justices
  Yvonne Maloy, Deceased,

               Plaintiff-Appellee, 

  v        	                                                        SC: 130610     

                                                                    COA: 267229      

                                                                    Wayne CC: 03-328685-NH

  ST. JOHN DETROIT RIVERVIEW 

  HOSPITAL, a/k/a ST. JOHN 

  HEALTH SYSTEM - DETROIT - 

  MACOMB CAMPUS, 

             Defendant-Appellant,
  and
  ACE HOME CARE NETWORK, 

  INC., and ASGAR MOHIUDDIN,

  M.D., 

              Defendants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the January 20, 2006
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2006                  _________________________________________
           l0920                                                               Clerk